United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Providence, RI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-527
Issued: June 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ September 27, 2006 merit decision denying her claim on the grounds
that it was not timely filed and a December 6, 2006 nonmerit decision denying her request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUES
The issues are: (1) whether appellant’s claim was timely filed pursuant to 5 U.S.C.
§ 8122(a); and (2) whether the Office properly denied her request for merit review under
5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 23, 2006 appellant, a 55-year-old secretary, filed an occupational disease claim
(Form CA-2) for a right shoulder injury. She stated that she developed a labral tear in her right
shoulder while pitching mail and first became aware of the condition and its relationship to her

employment on December 1, 1988. Appellant also advised that she did not report her shoulder
condition when she first noticed it as she thought only traumatic injuries were reported. By letter
dated July 17, 2006, the Office informed appellant of the type of evidence needed to support her
claim.
In a July 18, 2006 statement, Russell Fontaine, manager of customer services for the
employing establishment, indicated that appellant worked as a part-time regular clerk from
April 1988 through August 1993 for four hours per day, five days a week. He indicated that her
duties included opening up the building, opening up the safes, signing for registered mail, sorting
mail and occasionally working the window unit. Mr. Fontaine stated that appellant’s tasks
involved pitching mail, which involved breaking the mail into sections and placing it into the
mail box where it belonged.
In an August 24, 2006 statement, appellant noted that she was treated for tendinitis and
lived with her discomfort when her condition did not improve. She advised that a recent
magnetic resonance imaging (MRI) scan showed a very old injury. Appellant stated that the only
injury to her shoulder she had experienced was in 1988. She stated that, because her shoulder
was a result of a repetitive motion problem and not a traumatic injury, she did not realize that it
had to be reported to her supervisor at that time.1
In an August 9, 2006 report, Dr. Kenneth R. Catallozzi, a Board-certified orthopedic
surgeon, stated that it was possible that a superior labral tear or rotator cuff pathology could be
related to repetitive motion activities and could be the source and cause of appellant’s current
pain and tenderness. However, he stated that he could not answer the question of causality of her
current condition in terms of probability due to the information and time frame he had.
By decision dated September 27, 2006, the Office denied the claim for a right shoulder
injury as not timely filed.
In a September 29, 2006 letter, appellant requested reconsideration of the Office’s
decision. She reiterated that her only injury had occurred in 1988 and that she did not realize
that she had to notify her supervisor at that time as it was a repetitive motion problem. Appellant
additionally argued that the case of Willis E. Bailey2 which the Office had cited would not apply
to an injury that occurred prior to the date of that decision. She also argued that, as she started
working for Mr. Fontaine in 1996, he could not have possibly known her work duties in 1988.3
Unsigned progress notes dated March 13 and May 3, 1989 from Dr. Steven McCloy4 were
1

Copies of a July 21, 2006 letter from Norma Johnson, an injury compensation specialist, regarding a June 22,
2006 electronic mail exchange between herself and appellant along with a copy of the June 22, 2006 email were
submitted. The letter and email pertained to appellant’s query to Ms. Johnson regarding whether she could file a
claim.
2

49 ECAB 509 (1998).

3

Appellant provided the names of the manager and supervisor she had in 1988.

4

Dr. McCloy’s credentials were not of record.

2

submitted along with an unsigned progress note of February 28, 1989 from Carolyn Hiscox, a
nurse practitioner.
By decision dated December 6, 2006, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT – ISSUE 1
In cases of injury on or after September 7, 1974, section 8122(a) of the Act5 provides that
an original claim for compensation for disability or death must be filed within three years after
the injury or death. Compensation for disability or death, including medical care in disability
cases, may not be allowed if a claim is not filed within that time unless:
“(1) [T]he immediate superior had actual knowledge of the injury or death within
30 days. The knowledge must be such to put the immediate superior reasonably
on notice of an on-the-job injury or death; or
“(2) [W]ritten notice of injury or death as specified in section 8119 of this title
was given within 30 days.”6
Section 8119 provides: a notice of injury or death shall be given within 30 days after the
injury or death; be given to the immediate superior of the employee by personal delivery or by
depositing it in the mail properly stamped and addressed; be in writing; state the name and
address of the employee; state the year, month, day and hour when and the particular locality
where the injury or death occurred; state the cause and nature of the injury or in the case of
death, the employment factors believed to be the cause; and be signed by and contain the address
of the individual giving the notice.7 Actual knowledge and written notice of injury under section
8119 serve to satisfy the statutory period for filing an original claim for compensation.8
Section 8122(b) provides that the time for filing in latent disability cases does not begin
to run until the claimant is aware or by the exercise of reasonable diligence should have been
aware, of the causal relationship between the employment and the compensable disability and the
Board has held that the applicable statute of limitations commences to run although the employee
does not know the precise nature of the impairment.9 For actual knowledge of a supervisor to be
regarded as timely filing, an employee must show, not only that the immediate superior knew
that he or she was injured, but also knew or reasonably should have known that it was an on-thejob injury.10
5

5 U.S.C. §§ 8101-8193.

6

5 U.S.C. § 8122(a).

7

Larry E. Young, 52 ECAB 264 (2001).

8

Laura L. Harrison, 52 ECAB 515 (2001).

9

Gerald A. Preston, 57 ECAB ___ (Docket No. 05-1198, issued December 15, 2005); L.C., 57 ECAB ___
(Docket No. 06-1190, issued September 18, 2006); Delmont L. Thompson, 51 ECAB 155 (1999).
10

Duet Brinson, 52 ECAB 168 (2000).

3

In a case of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware or reasonably should have been aware, of a possible relationship
between her condition and her employment. When an employee becomes aware or reasonably
should have been aware that he or she has a condition which has been adversely affected by
factors of her federal employment, such awareness is competent to start the limitation period
even though the employee does not know the precise nature of the impairment or whether the
ultimate result of such affect would be temporary or permanent.11 Where the employee
continues in the same employment after he or she reasonably should have been aware that he or
she has a condition which has been adversely affected by factors of federal employment, the time
limitation begins to run on the date of the last exposure to the implicated factors.12 The
requirement to file a claim within three years is the claimant’s burden and not that of the
employing establishment.13
The time limitations do not begin to run against any individual whose failure to comply is
excused by the Secretary on the grounds that such notice could not be given because of
exceptional circumstances.14
ANALYSIS -- ISSUE 1
Appellant filed a claim for a right shoulder injury on June 23, 2006. She advised that she
became aware of her shoulder condition and its relationship to her work as a part-time regular
clerk on December 1988 while pitching mail. The record establishes that, from April 1988 to
August 1993, appellant worked as a part-time regular clerk which involved the task of pitching
mail. As the time for filing a claim began to run on the date of her last injurious exposure to the
implicated work factor, the three-year period for filing expired no later than August 1996. Since
appellant did not file her claim for a right shoulder injury until June 23, 2006, her claim was filed
outside the three-year time limitation period.15
Although appellant’s claim would be regarded as timely under section 8122(a)(1) of the
Federal Employees’ Compensation Act if her immediate superior had actual knowledge of the
injury or death within 30 days, there was no evidence that her supervisor had actual knowledge
of the injury within 30 days. She advised that she did not report her right shoulder condition
until she filed her claim on June 23, 2006. Appellant did not otherwise present any evidence
establishing timely actual knowledge of her immediate superior. Thus, she has not established
actual knowledge by her supervisors of her work-related condition within 30 days and, therefore,
has not established a timely claim.16
11

Larry E. Young, supra note 7.

12

Id.

13

Debra Young Bruce, 52 ECAB 315 (2001).

14

5 U.S.C. § 8122(d)(3).

15

5 U.S.C. § 8122(b).

16

Likewise, there is also no evidence that written notice of the injury was given within 30 days after injury
pursuant to 5 U.S.C. § 8119. See 5 U.S.C. § 8122(a)(2).

4

Appellant explained that she did not realize that her right shoulder condition needed to be
reported to her supervisor in 1988 as her injury was a repetitive motion problem. The Board,
however, has held that unawareness of possible entitlement, lack of access to information and
ignorance of the law or of one’s obligations under it do not constitute exceptional circumstances
that could excuse a failure to file a timely claim.17 Appellant noted that she was aware of a
relationship between her employment and her right shoulder condition as of December 1, 1988.
Her last exposure to the implicated work factor of pitching mail was August 1993. However,
appellant did not file a claim until June 23, 2006. Her lack of awareness of compensation under
the Act or that she was eligible to receive benefits do not excuse her failure to timely file an
appeal. Appellant did not submit any probative evidence that her circumstances were
exceptional such that she could be excused from the three-year filing requirement.
The Board accordingly finds that appellant’s claim was not timely filed under 5 U.S.C.
§ 8122.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.18 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.19
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits.20 Where
the request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.21
ANALYSIS -- ISSUE 2
In her request for reconsideration, appellant did not allege or demonstrate that the Office
erroneously applied or interpreted a specific point of law or advance a relevant legal argument
not previously considered by the Office. She advised that her only injury had occurred in 1988
and that she did not realize that she had to notify her supervisor at that time as it was a repetitive
motion problem. This argument is identical to her previous arguments, which the Office
addressed in its September 27, 2006 decision. Appellant additionally advanced arguments which
17

Ralph L. Dill, 57 ECAB ___ (Docket No. 05-1620, issued December 6, 2005).

18

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

19

Howard A. Williams, 45 ECAB 853 (1994).

20

Donna L. Shahin, 55 ECAB 192 (2003)

21

20 C.F.R. § 10.608.

5

have no basis in legal validity. She argued that the case of Willis E. Bailey22 which the Office
cited, would not apply to an injury that occurred prior to the date of that decision. However, this
assertion did not show that the Office erroneously applied or interpreted a specific point of law
as appellant did not cite any authority supporting her assertion and she did not otherwise explain
how this was relevant to the underlying point at issue -- whether she timely filed an occupational
disease claim. Appellant additionally argued that Mr. Fontaine could not have possibly known
her work duties in 1988. While Mr. Fontaine may not have been appellant’s supervisor in 1988,
he was able to review employing establishment records and provide a description of the duties
for an individual in appellant’s job as a part-time regular clerk and also report the time period in
which she performed such duties. Appellant’s arguments have no color of legal validity and,
therefore, are insufficient to require the Office to reopen her claim for merit review.23 The Board
finds that she is not entitled to a review of the merits of her claim based on the first and second
above-noted requirements under section 10.606(b)(2).24
Appellant also failed to satisfy the third requirement listed in section 10.606(b)(2). She did
not submit any relevant and pertinent new evidence not previously considered by the Office.
The evidence that appellant submitted is not pertinent to the issue on appeal. While the progress
notes of Dr. McCloy and nurse practitioner, Carolyn Hiscox, support that appellant underwent
treatment for her right shoulder condition in 1989, such evidence does not address or contain any
relevant information pertinent to the issue of whether appellant timely filed a claim for a right
shoulder injury. The Board has held that the submission of evidence which does not address the
particular issue involved in the case does not constitute a basis for reopening the claim.25
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of her claim pursuant to any of the three requirements under
section 10.606(b)(2) and properly denied her request for reconsideration.

22

Supra note 2.

23

Marion Johnson, 40 ECAB 735 (1989).

24

20 C.F.R. § 10.606(b)(2).

25

See David J. McDonald, 50 ECAB 185 (1998).

6

CONCLUSION
The Board finds that appellant has not established that her right shoulder condition claim
was timely filed pursuant to section 8122 of the Act. The Board further finds that the Office
properly denied appellant’s request for merit review.
ORDER
IT IS HEREBY ORDERED THAT the December 6 and September 27, 2006 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: June 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

